ORDER
PER CURIAM.
The Court having denied the petition for a writ of certiorari in the above entitled case, 313 Md. 8, 542 A.2d 845, and
The Court thereafter having issued an order requiring the petitioners to show cause under Md.Rule 1-341 why the Court should not require the petitioners to pay the respondents the costs of the proceedings and the reasonable expenses including reasonable attorneys fees incurred by the respondents in opposing the petition, and
The Court having considered the written response to the show cause order filed by counsel for the petitioners, and
The Court having determined that the attorneys for the petitioners without substantial justification filed and thereafter did not withdraw the petition for a writ of certiorari in violation of Md.Rule 1-341, it is this 6th day of September, 1988
ORDERED, by the Court of Appeals of Maryland, that the attorneys for the petitioners shall pay to the respondents four hundred dollars ($400.00) which represents the reasonable costs, expenses and attorneys fees incurred by the respondents in opposing the petition.